DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (8,325,393).

Regarding claima 1 and 9, Yamamoto teaches a non-transitory computer-readable storage medium storing a program for causing a printing apparatus to print a color chart sheet (fig. 3, unlabeled sheet) including a color chart (fig. 3, note color chart) for color measurement by a colorimeter (col. 2, lines 29-50), wherein 
the program causes a computer to function as a control unit that causes the printing apparatus to print the color chart sheet (col. 2, lines 29-50, note that the computer must necessarily cause the printing apparatus to print the color chart sheet), the color chart sheet including the color chart (see fig. 3) and a first image (fig. 3, top, left patch), the first image representing a color measurement start position and a posture of the calorimeter at the position 
the first image represents the representing the color measurement start position and the color measurement start direction of the colorimeter for a forward path in the leading line of the color chart (see fig. 3), the second image representing a color measurement start position and a color measurement start direction of the colorimeter for a return path in the leading line of the color chart (see fig. 3, Note that upon reversal of measurement to the backward direction, the rightmost position in the second row indicates the starting position, and the direction is backward because that is the direction in which the patches are aligned). 	Regarding claim 4, Yamamoto teaches the storage medium storing the program according to claim 3, wherein the first image represents at least a portion of a contour of the colorimeter in a view from a side of a user who operates the colorimeter when the colorimeter is arranged at the color measurement start position of the colorimeter in the forward path in the leading line of the color chart, and the second image represents at least a portion of the contour of the colorimeter in the view from the side of the user who operates the colorimeter when the colorimeter is arranged at the color measurement start position of the colorimeter in the return path in the leading line of the color chart (see fig. 3, Note that this could mean anything and that a calorimeter of any contour could be said to be “represented by at least a portion” of the first and second images. In other words, to say that something “represents” is very broad).



Regarding claim 6, Yamamoto teaches the storage medium storing the program according to claim 1, wherein the control unit causes the printing apparatus to print the color chart sheet, the color chart sheet including the color chart, the first image, and a fourth image, the fourth image indicating a portion to be noticed in work steps from arrangement of the color chart sheet at a tray at which the color chart sheet is arranged to color measurement on the color chart, and an order of the work steps (This could mean anything. That is, “indicating a portion to be noticed” is broad in that both “indicating” and “to be noticed” could each be interpreted in a multitude of ways. Furthermore, “in work steps” could also mean any number of things).



Regarding claim 8, Yamamoto teaches the storage medium storing the program according to claim 1, wherein the control unit acquires a color measurement environment and causes the printing apparatus to print the color chart sheet corresponding to the acquired color measurement environment (Note that “color measurement environment” could mean anything. For instance, the colors used to print each patch of the color sheet could be said to create the measurement environment). 

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. The claims above have been amended to further clarify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The claims themselves are still considerably broad. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853